Citation Nr: 0529853	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
ulcerative colitis.

2.  Entitlement to an effective date earlier than April 4, 
2002, for the assignment of a 60 percent evaluation for 
ulcerative colitis.

3.  Entitlement to a compensable evaluation for sclerosing 
cholangitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation for ulcerative colitis, from 10 percent to 30 
percent, effective April 4, 2002, and denied his claim for a 
compensable evaluation for sclerosing cholangitis.  During 
the course of the appeal, the evaluation for ulcerative 
colitis was increased from 30 percent to 60 percent, 
effective April 4, 2002.  The Board remanded the case to the 
Appeals Management Center for additional evidentiary and 
procedural development in May 2004.  Thereafter, the 
noncompensable evaluation for sclerosing cholangitis and the 
60 percent evaluation effective from April 4, 2002, for 
ulcerative colitis were confirmed in a May 2005 rating 
decision.  The case was thereafter returned to the Board and 
the veteran now continues his appeal.


FINDINGS OF FACT

1.  In a final rating decision dated in August 1996, the 
veteran's claim for an increased evaluation in excess of 10 
percent for ulcerative colitis was denied.

2.  On April 4, 2002, the veteran reopened his claim and 
sought and increased evaluation for ulcerative colitis.



3.  For the period from April 4, 2002 to the present time, 
the veteran's ulcerative colitis is manifested by abdominal 
pain, general fatigue, and frequent, loose bowel movements, 
which represent severe symptoms; the objective evidence does 
not indicate the presence of severe ulcerative colitis prior 
to April 4, 2002.

4.  The sclerosing cholangitis is currently manifested by 
mild symptoms requiring treatment with medication.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).

2.  The criteria for an earlier effective date prior to April 
4, 2002, for an award of a 60 percent evaluation for 
ulcerative colitis have not been met.  38 C.F.R. 
§ 3.400(o)(2) (2005).

3.  The criteria for a compensable evaluation for sclerosing 
cholangitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in April 2002 and May 2004, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Copies of private and VA medical records identified by the 
veteran as relevant to his claims have been obtained and 
associated with the evidence.  He has also been provided with 
VA examinations in April 2002 and June 2003 that address the 
increased rating claims on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Factual background and analysis:  Entitlement to an 
evaluation in excess of 60 percent for ulcerative colitis.

Service connection for ulcerative colitis was awarded to the 
veteran by rating decision of November 1990.  The present 
appeal stems from his application for a rating increase that 
was received by VA in April 2002.  Where the veteran's 
entitlement to compensation for a particular disability has 
already been established, and an increased disability rating 
is at issue, the Board need only concern itself with 
evidence showing the present level of impairment caused by 
the disability at issue.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's pertinent medical history shows that he 
underwent surgery for a total colectomy in April 1998, with 
additional revisional surgery in November 1999, for 
treatment of his service-connected ulcerative colitis.  
Present medical findings show that he has an ileoanal pull-
through/Hartmann pouch, with complaints of frequent 
pouchitis requiring antibiotic therapy.  

VA examination of April 2002 shows that the veteran 
complained of abdominal pain and bloating with five to six 
watery stools during waking hours and two during nighttime 
hours, for a total of six to eight liquid bowel movements 
per day.  No gross melena was present in his stools.  His 
weight status was one of slow weight loss to the extent of 
at least 10 pounds in the recent past.  He experienced 
fatigue and diminished appetite.  On physical examination he 
displayed a thin, normally developed build.  His weight at 
the time was 154.5 pounds.  His abdomen was soft and non-
tender except for mild right lower quadrant tenderness.  The 
liver edge was palpable on deep inspiration, but there was 
no other organomegaly or masses.  His surgical scars on his 
midline and stomal region were healed.  The clinical 
assessment was severe ulcerative colitis with previous total 
colectomy with ileoanal pull-through and Hartmann pouch, 
with recurrent pouchitis.

The report of a June 2003 VA examination shows that the 
veteran complained of chronic fatigue, diarrhea, and 
intermittent abdominal cramping with flare-ups of cramping 
approximately three to five times per week that lasted for 
an hour.  He stated that his body weight was not affected 
and that he did not lose time from work from his disability.  
He denied having blood in his stools.  At the time of the 
examination, he weighed 163 pounds.  His abdomen was soft, 
nontender, and non-distended and displayed positive bowel 
sounds.  A complete blood count was performed that revealed 
normal findings.  The diagnosis was ulcerative colitis with 
no associated anemia or malnutrition.

At an RO hearing conducted in August 2003 before the 
undersigned traveling Veterans Law Judge, the veteran 
testified, in pertinent part, that his ulcerative colitis 
was manifested by abdominal pain with increased daily bowel 
movements six to eight times per day that were always watery 
and loose.  The abdominal pain was related to gas build-up 
and was relieved by bowel movements.  He stated that his 
weight fluctuated between 158 - 165 pounds.  He denied 
having anemia although reported having constant fatigue and 
poor sleep.  He believed that his body was not properly 
retaining nutrients from food due to his ulcerative colitis.  
He was instructed by a nutritionist to eat a diet heavy in 
proteins and fats to offset his impaired nutrient-retention, 
and in addition to three meals per day he augmented his diet 
with high-calorie nutritional drinks and high-protein bars.  
At the time, he was not using any medications for his 
ulcerative colitis.  His disability limited his 
participation in physical activity and he stated that this 
also limited his employment options.  During the time that 
he was employed, he worked in a sedentary job which 
accommodated his disability.  He reportedly consulted his 
physicians approximately three times per year for treatment 
of his ulcerative colitis but indicated that he did not 
really lose time from work because of it, although some days 
when his symptoms were elevated he felt ill enough that he 
would have liked to have taken time off from work.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The rating code for ulcerative colitis is contained in the 
regulations in 38 C.F.R. § 4.114, Diagnostic Code 7323.  The 
schedule provides for a 60 percent evaluation when the 
evidence demonstrates ulcerative colitis manifested by severe 
symptoms with numerous attacks per year and malnutrition, 
with only fair health during remissions.  Assignment of a 100 
percent rating is warranted when the evidence demonstrates 
ulcerative colitis manifested by pronounced symptoms 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.

The objective and testimonial evidence indicates that the 
veteran's primary problems associated with his ulcerative 
colitis are abdominal pain, general fatigue, and frequent, 
loose bowel movements.  The VA physician who examined the 
veteran in April 2002 characterized his ulcerative colitis as 
severe.  However, it was not demonstrated that the veteran's 
ulcerative colitis is manifested by malnutrition, anemia, or 
liver abscesses, such that the assignment of a 100 percent 
evaluation would be warranted.  The veteran's weight was 
154.5 pounds at the time of his April 2002 medical 
examination, and 163 pounds over one year later on 
examination in June 2003, indicating a weight increase over 
this period.  The criteria for an evaluation greater than 60 
percent have thus not been met.  The claim for an increased 
evaluation in excess of 60 percent is therefore denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As there is no evidence that the veteran's ulcerative colitis 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

(b.)  Factual background and analysis:  Entitlement to an 
effective date earlier than April 4, 2002, for the assignment 
of a 60 percent evaluation for ulcerative colitis.

The veteran's claims file shows that the current appeal stems 
from his application to reopen his claim for an increased 
evaluation for ulcerative colitis that was received by VA on 
April 4, 2002.  Prior to this date, the most recent time that 
VA addressed the issue of the rating assigned for this 
disability was in an August 1996 rating decision, which at 
the time denied the veteran's claim for an increased 
evaluation in excess of 10 percent for ulcerative colitis.  
The veteran was notified of this rating decision and his 
appellate rights in correspondence dated in August 1996.  A 
timely appeal was not filed within the one-year appellate 
period following issuance of this notice and the August 1996 
decision became final in August 1997.  See 38 C.F.R. 
§ 20.302.  There is no correspondence received from the 
veteran since August 1996 but prior to April 4, 2002, that 
may be construed as an application to reopen his claim for a 
rating increase for ulcerative colitis.

Having established that the veteran reopened his claim for a 
rating increase for ulcerative colitis on April 4, 2002, the 
applicable regulation generally provides that the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  The regulation further provides that for 
rating increases the effective date shall be earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  See 38 
C.F.R. § 3.400(o)(2).  Therefore, in the present claim, it is 
conceivable that the veteran may be awarded an increased 
rating effective as early as April 4, 2001, if it is 
factually ascertainable by the objective medical evidence 
that his ulcerative colitis was manifested by symptoms that 
met the criteria for an increased rating at that time.

The medical evidence addressing the state of the veteran's 
ulcerative colitis between the period of April 4, 2001 - 
April 4, 2002 includes private and VA medical records that 
show that the disability was primarily manifested by 
complaints of diarrhea, but without indication of the severe 
symptoms (i.e., numerous attacks per year and malnutrition, 
with only fair health during remissions) that are 
contemplated by the rating schedule for a 60 percent 
evaluation.  Furthermore, the VA examination of April 2002 
contains the earliest characterization of the veteran's 
ulcerative colitis as being severe.  Therefore, in view of 
the foregoing discussion, the Board concludes that the 
evidence does not demonstrate that the symptoms associated 
with the veteran's ulcerative colitis have met the criteria 
for a 60 percent evaluation prior to April 4, 2002.  The 
claim for an earlier effective date prior to April 4, 2002, 
for an award of a 60 percent evaluation for ulcerative 
colitis is thus denied.

(c.)  Factual background and analysis:  Entitlement to a 
compensable evaluation for sclerosing cholangitis.

Service connection for sclerosing cholangitis was awarded to 
the veteran by rating decision of August 1996.  The present 
appeal stems from his application for a rating increase that 
was received by VA in April 2002.  Where the veteran's 
entitlement to compensation for a particular disability has 
already been established, and an increased disability rating 
is at issue, the Board need only concern itself with 
evidence showing the present level of impairment caused by 
the disability at issue.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The report of a VA examination conducted in April 2002 shows 
that the veteran's sclerosing cholangitis was treated with 
oral doses of Ursodiol medication.  He had no history of 
jaundice and a normal liver function test in October 2001.  

The report of a VA examination conducted in June 2003 shows 
that the veteran's sclerosing cholangitis did not affect the 
veteran's general health or weight at the time.  There was no 
fat present in his stool, yellow jaundice, nausea, or 
vomiting associated with his liver disease.  He also denied 
drinking alcohol regularly.  His abdomen was soft and non-
tender.  Blood testing revealed normal results.  The 
diagnosis was chronic cholangitis with no related significant 
anemia or malnutrition.

At the veteran's hearing before the Board in August 2003, he 
testified that he used medication for his sclerosing 
cholangitis and that he was concerned about this disease as 
its chronic and essentially untreatable nature meant that 
there was a high likelihood that he would eventually require 
a liver transplant some time in the future.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The rating code for sclerosing cholangitis is contained in 
the regulations in 38 C.F.R. § 4.114, Diagnostic Code 7316.  
The schedule provides for the assignment of a noncompensable 
evaluation for mild symptoms.  Assignment of a 10 percent 
evaluation is warranted when the evidence demonstrates 
sclerosing cholangitis manifested by moderate symptoms, 
including gall bladder dyspepsia, confirmed by X-ray 
technique, and with infrequent attacks (not over two or three 
a year) of gall bladder colic, with or without jaundice.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates sclerosing cholangitis manifested by 
severe symptoms with frequent attacks of gall bladder colic.

The objective evidence establishes that the veteran's 
sclerosing cholangitis is manifested by only mild symptoms 
requiring treatment with medication, but there is no evidence 
of gall bladder dyspepsia, gall bladder colic, or jaundice.  
Therefore, the claim for a compensable evaluation for 
sclerosing cholangitis must be denied.


ORDER

An increased evaluation in excess of 60 percent for 
ulcerative colitis is denied.

An effective date earlier than April 4, 2002, for the 
assignment of a 60 percent evaluation for ulcerative colitis 
is denied.

A compensable evaluation for sclerosing cholangitis is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


